The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year.
The recognizance on appeal is fatally defective. It merely states that the appellant has been convicted of unlawfully possessing intoxicating liquor. There is no such offense. The statute defines the offense of possession of intoxicating liquor for the purpose of sale. The appeal must be dismissed. Allen v. State, 18 S.W.2d 676.
The appeal is dismissed. Appellant is granted 15 days from this date in which to perfect his appeal.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent. *Page 166